Citation Nr: 1202107	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO. 07-09 567	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disorder, to include as secondary to service-connected cognitive impairment with major depressive disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for a neck disorder.

3. Entitlement to service connection for a bilateral foot disorder.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to October 1990.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In his March 2007 Substantive Appeal (VA Form 9), the Veteran requested a Travel Board hearing. He cancelled that request in an October 2011 statement from his attorney. Therefore, the Board hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e) (2011). 


FINDING OF FACT

On October 24, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that the Veteran was withdrawing all issues on appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through his attorney have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c). In the present case, in October 2011, the Veteran, through his attorney, has withdrawn all issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


